Citation Nr: 0333581	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for recognition as a former prisoner of war 
(POW) for purposes of entitlement to VA benefits.  

ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to recognition as a former POW.  The 
veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case (SOC).  In September 2002 
the veteran perfected his appeal, and the issue was 
subsequently certified to the Board.  


REMAND

In a letter received by the Board in November 2003, the 
veteran requested to appear for a local hearing before a 
regional Hearing Officer.  

A hearing on appeal will be granted if an appellant, or his 
representative acting on his behalf, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2003).  Inasmuch as 
the veteran requested a personal hearing, the issue must be 
remanded in order to afford him an opportunity to appear for 
such.  

When the Board determines that the record before it is 
inadequate upon which to base a decision, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED to schedule the appellant for a personal hearing as 
requested.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should take steps to arrange for the 
appellant to be provided with a personal hearing at 
the RO in Manila.  Appropriate notification should 
be given to the appellant and such notification 
should be documented and associated with the 
appellant's claims folder.

2.  Based upon whatever additional information, 
argument, or evidence the appellant provides at his 
hearing, the RO should review the appellant's 
claim.  If the decision with respect to the claim 
remains adverse, the appellant should be furnished 
a Supplemental Statement of the Case and afforded a 
reasonable period of time within which to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

